Citation Nr: 0315370	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for bilateral pes 
planus (claimed as a bilateral foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


REMAND

The veteran served on active duty from November 1942 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the claims.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002), on November 9, 
2000.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

Nothing in the record indicates that the RO ever notified the 
veteran of the enactment of the VCAA.  For example, there was 
no mention of either the pertinent statutory or regulatory 
provisions in any communication promulgated by the RO.  
Moreover, the Statement of the Case (SOC) was promulgated in 
September 2000, which was prior to the enactment of the VCAA 
on November 9, 2000.  In fact, the SOC actually refers to the 
now defunct well-grounded claim standard.  As such, there is 
nothing in the record to support a finding that the RO kept 
the veteran apprised of what he must show to prevail in his 
claim, what information and evidence he was responsible for, 
and what evidence VA must secure, as mandated by the VCAA.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, it is not clear that the RO considered 
whether any additional development was warranted based upon 
the VCAA's enhanced duty to assist.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  The Board sent such notice to the veteran 
by correspondence dated in March 2003, and stated that he had 
30 days from the date of this correspondence in which to 
respond.  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit found that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the appropriate period of time in which to submit 
evidence or argument under 38 U.S.C.A. § 5103(b).  Also, 
while the veteran has been informed of which evidence VA will 
obtain and which information and evidence the veteran is 
expected to present (38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)), he has not been provided 
with the applicable law codifying or regulations implementing 
VCAA.  

For the reasons stated above, this case is REMANDED for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA and its 
implementing regulations, to include 
notifying the veteran that he has one 
year to submit additional argument and/or 
evidence in support of his claims.  38 
U.S.C.A. § 5103(b). 

2.  If any additional evidence is 
received, and after completing any 
additional development deemed necessary, 
the RO must readjudicate the claims in 
light of the additional evidence.

3.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the veteran's and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses any evidence 
obtained since the issuance of the 
September 2000 SOC, and includes the 
pertinent regulations implementing VCAA.  
Thereafter, the veteran and his 
representative should also be provided 
with an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


